Citation Nr: 1628578	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  10-35 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Legal entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's spouse


ATTORNEY FOR THE BOARD

John Francis, Counsel 
INTRODUCTION

The appellant contends that he served on active duty in the Commonwealth Army of the Philippines including in a recognized guerrilla unit in the service of the Armed Forces of the United States from October 1943 to July 1945. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Manila, the Republic of the Philippines.  

In September 2015, the appellant presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  The hearing transcript has been associated with the electronic claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


ORDER

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).  

The Board issued a decision in this appeal on December 8, 2015.  However, the decision did not consider certain holdings in Tagupa v. McDonald, 27 Vet. App 95 (2014) and the revised Memorandum of Agreement between the Department of the Army and the National Archives and Records Administration dated January 5, 2016.  The appellant was not afforded due process of law in consideration of the new evidence.   The appellant was not afforded due process of law in consideration of the new case law and administrative procedure.   

Accordingly, the December 8, 2015 Board decision addressing the issue of entitlement to one-time payment from the Filipino Veterans Equity Compensation (FVEC) fund is vacated.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The question currently before the Board is whether the appellant has qualifying service to establish eligibility for a one-time payment from the FVEC Fund.  

Under 38 C.F.R. § 3.203(a) (2015), VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department, if the evidence meets the following conditions: 
(1) The evidence is a document issued by the service department.  A copy of an original document is acceptable if the copy is issued by the service department or if the copy was issued by a public custodian of records who certifies that it is a true and exact copy of the document in the custodian's custody; and (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of VA, the document is genuine and the information contained in it is accurate.

When the claimant does not submit evidence of service or the evidence submitted does not meet the requirements of 38 C.F.R. § 3.203(a), VA is required to request verification of service from the service department.  See 38 C.F.R. § 3.203(c) (2015).  Under 38 C.F.R. §§ 3.40 and 3.41, certification of service is a prerogative of the service department, and VA has no authority to amend or change its decision.  Findings by a United States service department verifying or denying a person's service are binding and conclusive upon VA.  See Spence v. West, 13 Vet. App. 376, 380 (2000); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

In May 1969, the Department of the Army (DA) certified that the appellant had no recognized guerrilla service, nor had he been a member of the Commonwealth Army in the service of the Armed Forces of the United States.  

In support of his claim, the appellant later submitted a number of documents and affidavits including documents from the Philippine Veterans Affairs Office, which shows that he is a "veteran of World War II/Philippine Revolution," as well as an Oath of Enrollment, which shows the appellant enrolled in the volunteer guard of Tarlac in July 1941 for a two-year period.  The appellant also submitted several statements from individuals who served in the Philippine Army during World War II, who attested that the appellant also served during World War II, requests to the Army Board of Correction of Military Records and its response, and many pieces of correspondence to VA and other government officials.

The RO again forwarded the records and evidence provided by the appellant to NPRC for verification.  See Capellan v. Peake, 539 F.3d 1373 (2009).  In June 2012, the NPRC certified that the new evidence submitted by the appellant did not warrant a change in the prior negative determination that the appellant had no requisite qualifying service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces. 

In Tagupa v. McDonald, 27 Vet. App 95 (2014), the Court reviewed a Memorandum of Agreement (MOA) between the Department of the Army (DA) and the National Archives and Records Administration (NARA) dated in November 1998 in which DA transferred responsibility for "reference services" regarding a collection of Philippine Army files.  NARA agreed to respond to requests involving the files but DA retained responsibility for "decisions or determinations that can only be made by the legal custodian of the records."  The Court found that the MOA was ambiguous regarding whether the authority to determine qualifying service was delegated to NARA and NPRC, a subordinate agency.  Absent evidence of a statutorily delegated duty, the plain meaning of 38 C.F.R. § 3.203(c) requires verification of service from the relevant service department.  

A new Memorandum of Agreement, signed on November 10, 2015 by DA and on January 5, 2016 by NARA superseded the November 1998 MOA.   NARA agreed to receive and research inquiries concerning personnel status recorded in the Philippine Army Files.  If the records show a favorable or unfavorable U.S. Army determination concerning personnel status, then NARA may respond to a requestor but must provide the basis for the determination contained in the Files and provide releasable copies of responsive records.  If the records do not show a favorable or unfavorable U.S. Army determination, NARA must forward the inquiry to the Adjutant General, U.S. Army Human Resources Command, with research results and copies of records and draft correspondence.  DA will respond to inquiries concerning personnel status where the U.S. Army did not make a determination.  

The Board finds that the new MOA also does not clearly indicate whether responding to an inquiry fulfills regulatory requirement for verification by the service department.  In this case, the U.S Army Adjutant General made an unfavorable determination in May 1969 but did not consider the additional evidence submitted by the Veteran after that date.  Further, the responses from the Adjutant General in May 1969 and from NPRC in June 2012 were brief, conclusory, and did not provide the basis for the determination or forward releasable responsive records.  

Moreover, the Court also held that VA must request information and a determination whether a claimant served in an unrecognized guerrilla unit under a recognized commissioned officer.  Tagupa, 27 Vet App at 104 (citing VA Adjudication Procedures Manual, M21-1, III, iv, 4, B, 4, d.).  Responses from both DA and NPRC do not provide a determination for this category of service.  
In view of the previous development and agency consideration of evidence and the subsequent Court decision and new MOA, the Board an additional inquiry to the Adjutant General, U.S. Army Human Resources Command, is necessary to fulfill VA's duty to assist the appellant in the development of his claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward copies of all evidence submitted by the Veteran to the Adjutant General, U.S. Army Human Resources Command, along with research results and responsive records and request the following: 

a.  Does the current Memorandum of Agreement between DA and NARA, signed in November 2015 and January 2016, paragraph 5.a.(1) (a), delegate responsibility for verification of service to NARA when the records in the Philippine Army Files contain an unfavorable determination, even if the Veteran subsequently submits additional information not yet reviewed by DA? 

b.  Following review of all evidence submitted by the appellant and research results and responsive records, did the appellant have qualifying service as a member of the Philippine Commonwealth Army, including the recognized guerillas or unrecognized guerrillas under a recognized commissioned officer, in the service of the United States Armed Forces? 

If the determination is unfavorable, request that the Adjutant General provide the basis for the determination and copies of releasable responsive records.

Associate the response and all supporting releasable responsive records with the electronic claims file. 

2.  Readjudicate the appeal.    

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


